Opinion issued January 29, 2004 




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01324-CR
          01-03-01327-CR
          01-03-01328-CR
____________

IN RE TODD ALTSCHUL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Todd Altschul, requests that this Court compel respondent
 to
reconstruct “missing indictments and judgments” in cause numbers 23557, 26672,
and 26673.  Relator contends that respondent had a ministerial duty to preserve court
records.  Relator argues that the reconstructed documents would show that his
punishment was erroneously enhanced.
               District court judges do not have a duty to preserve court records.  District
clerks have custody of all records lawfully deposited in the clerk’s office.  See Tex.
Gov’t Code Ann. § 51.303 (Vernon 1998).
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).